Citation Nr: 0431315	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  02-08 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for xerosis and 
onychomycosis (claimed as foot rash).

3.  Entitlement to service connection for xerosis of the 
right hand.

4.  Entitlement to service connection for residuals of a left 
shoulder injury.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a right shoulder injury.

6.  Entitlement to service connection for a throat condition.

7.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss and a left ear condition.

8.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
claustrophobia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972 and from October to December 1973.

This appeal arises from adverse decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied the veteran's claims of entitlement to service 
connection.  The denials of service connection were duly 
appealed and the case has been forwarded to the Board of 
Veterans' Appeals (Board) for appellate review.

The issues of entitlement to service connection for residuals 
of a right shoulder injury, bilateral hearing loss and a left 
ear condition, and claustrophobia have been characterized as 
shown above because there was a prior final decision on these 
claims.  While the Board notes that the RO found new and 
material evidence had been submitted with regard to the 
veteran's claims of service connection for residuals of a 
right shoulder injury, bilateral hearing loss and left ear 
condition, the Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of whether the RO has determined that 
new and material evidence has been submitted.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).


REMAND

The Board notes that the RO has not complied with the duties 
to notify required by the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)).  Review of the veteran's claims folder reveals 
that a letter was sent to the veteran addressing the 
veteran's request to reopen his claim of entitlement to 
service connection for claustrophobia in light of the VCAA; 
however, no such letter appears in the claims folder that 
would meet the requirements of the duty to notify for the 
remaining issues on appeal.  Particularly, compliance with 
the duty notify must specifically state, under §5103(a) and 
§3.159(b) (2004) what information and evidence the VA will 
obtain and what information and evidence will be the 
responsibility of the veteran.  Additionally, the 
notification must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See Quartuccio v. Principi, 16Vet. App. 183, 187 
(2002); 38 C.F.R. §3.159(b).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  It remains the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

With regard to the veteran's claims of entitlement to service 
connection for bilateral impaired hearing and a left ear 
condition and a right shoulder injury, and his request to 
reopen the claim of service connection for claustrophobia, 
the Board finds that further development is required before 
appellate consideration.

In January 1994 the veteran identified Drs. W.Z.B. and H.A.P. 
as physicians that would have evidence to support his claims 
of service connection for impaired hearing, a right shoulder 
injury, and claustrophobia.  Review of the claims folder does 
not reveal that records from these doctors were ever 
requested or attached to the claims folder.  The Board notes 
that the February 2003 VA orthopedic examiner commented upon 
the missing records.  Because the veteran was not specific 
with regard to what disorders these doctors had treated, the 
Board finds that remand of all three issues is appropriate to 
comply with the duty to assist the veteran in development of 
his claims.  See 38 C.F.R. § 3.159(c)(1) (2004).

Accordingly, the appeal is REMANDED to the RO via the AMC, in 
Washington, DC, for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) is 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2004).  

The AMC/RO should (1) inform the veteran 
about the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the veteran about 
the information and evidence that VA will 
seek to provide; (3) inform the veteran 
about the information and evidence the 
veteran is expected to provide; and (4) 
request or tell the veteran to provide any 
evidence in his possession that pertains 
to the claims.  See 38 C.F.R. 
§3.159(b)(1).  

The AMC/RO must ensure the notification 
complies with all applicable Court 
precedent, including Quartuccio, supra., 
and Charles v. Principi, 16 Vet. App. 370 
(2002).

2.  The RO/AMC should obtain the names 
and addresses of all medical care 
providers who treated the veteran for his 
bilateral hearing loss, residuals of 
right shoulder injury, and claustrophobia 
since 1998.  After securing any necessary 
release, the AMC/RO should obtain these 
records.  In particular the AMC/RO should 
request records from Drs. W.Z.B. and 
H.A.P., identified in January 1994.  
After securing any necessary release, the 
RO should obtain these records.

3.  After the development requested above 
has been completed, the AMC/RO should 
again review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



